Per Curiam.
(After consultation with the Chief fustic o') Sharp’s book of surveys has always been held admissible, evidence.
The plaintiff havinghhe book produced it, so that the question whether sworn copies from it were legal testimony was not decided.
5th The plaintiff then offered to read out of this book a survey of one Collins which had been recorded, calling for corners and courses of Roy den’s survey, contending this was good evidence of the existence of such survey, of its boundaries or the locus in quo.
The evidence was objected to, 1st because res inter alios acta; %d because actually recorded prior to the pretended sur * vey for Roy den, — and overruled by the Court who considered it as too vague to be admitted as evidence of the survey in question.